  Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 1 of 31




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT

MOUIZ EL MAKHLOUFI            )
                              )
     Plaintiff,               )
                              )                   CIVIL ACTION NUMBER:
v.                            )
                              )                   ____3:21-CV-00009-VLB___
STRATEGIC FINANCIAL SOLUTIONS )
LLC;                          )
THE COMMONWEALTH LAW          )
GROUP;                        )
LAW OFFICES OF AMBER FLORIO, )
PLLC;                         )
AMBER FLORIO;                 )
THOMAS ROGUS;                 )
GLOBAL CLIENT SOLUTIONS, LLC; )                   DEMAND FOR JURY TRIAL
and                           )
GLOBAL HOLDINGS               )
     CONNECTICUT, LLC;        )
                              )
     Defendants.              )
                              )

                             AMENDED COMPLAINT

       Plaintiff is amending its Complaint solely to correct the name of one of the

Defendants. Specifically, the caption and paragraphs 10 and 11, have been amended to

replace “Global Holdings LLC” with this Defendant’s proper legal name, “Global

Holdings Connecticut, LLC.” For this Complaint, the Plaintiff, by undersigned counsel,

states as follows:

                                  JURISDICTION

       This action arises out of the Defendants’ violation of the Credit Repair

Organizations Act (“CROA”), 15 U.S.C. § 1679; the Connecticut Debt Negotiators Act,

Conn. Gen. Stat. §36a-671 (“CDNA”); the Connecticut Debt Adjusters Act, Conn. Gen.

Stat § 36a-655 (“CDAA”); the Connecticut Home Solicitation Sales Act, Conn. Gen. Stat.



                                              Page 1 of 31
  Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 2 of 31




§ 42-134a (“CHSSA”); and the Connecticut Unfair Trade Practices Act (“CUTPA”), Conn.

Gen. Stat. § 42-110a, and it also involves claims for conversion pursuant to common law

and Conn. Gen. Stat. § 52-564, and statutory theft, Conn. Gen. Stat. Ann. § 52-564.

                       PARTIES, JURISDICTION AND VENUE

                                             1.

         The Court has jurisdiction pursuant to 15 U.S.C. § 1679g; 28 U.S.C. § 1331, § 1337

and § 1367.

                                             2.

         Plaintiff is a natural person who resides at 106 Fair Acres Circle in Mystic,

Connecticut 06355.

                                             3.

         Defendant Strategic Financial Solutions, LLC (“Strategic”) is a Nevada limited

liability company with a place of business at 875 Avenue of the Americas #501, New York,

N.Y 10001.

                                             4.

         Strategic’s registered agent is C.T. Corporation and may be served with Summons

and a copy of this Complaint at 701 South Carson Street, Suite 200, Carson City, Nevada

89701.

                                             5.

         Defendant The Commonwealth Law Group (“Commonwealth”) is an assumed

named under Texas law for the Law Offices of Amber Florio, PLLC, a Texas limited

liability company with a place of business at 420 Throckmorton Street, Ste 200 in Tarrant

County, Fort Worth, TX 76102-3755.




                                                  Page 2 of 31
  Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 3 of 31




                                            6.

       The Law Offices of Amber Florio, PLLC’s registered agent is C.T. Corporation and

may be served with Summons and a copy at 67 Burnside Avenue, East Hartford, CT 06108.

                                            7.

       Amber Florio is a natural person who is not authorized to practice law in

Connecticut. Amber Florio may be served with Summons and a copy of this Complaint at

4220 Glenwood Drive, Fort Worth, Texas 76109-1635, or alternatively at 420

Throckmorton Street, Ste. 200 in Tarrant County, Fort Worth, TX 76102-3755. Florio

holds herself out as an attorney with the Façade Firms (defined below), including,

Commonwealth.

                                            8.

       Thomas Rogus is a natural person who is not authorized to practice law in

Connecticut. Thomas Rogus may be served with Summons and a copy of this Complaint

at 3222 Vernon Avenue, Brookfield, Illinois, 60513-1443.

                                            9.

       Thomas Rogus is a “Class B” member attorney of the Façade Firm, Commonwealth

Law Group.

                                           10.

       Defendant Global Client Solutions, LLC (“Global”) n/k/a Global Holdings

Connecticut, LLC is Connecticut limited liability company with a place of business at 4343

S 118th East Avenue in Tulsa County, Tulsa, Oklahoma.




                                                 Page 3 of 31
  Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 4 of 31




                                            11.

       Defendants, Global Client Solutions, LLC and Global Holdings Connecticut, LLC

(collectively “Global”), are both Oklahoma limited liability companies in the business of

creating and managing consumer depository accounts. Global Client Solutions, LLC is the

subsidiary, agent, or alter ego of Global Holdings Connecticut, LLC. The two companies

share a common board of directors, common officers, common office space, and common

ownership, such that they constitute a single business enterprise. Global Client Solutions,

LLC is thinly capitalized and is a separate corporate entity to avoid liability to consumers

who incur damages because of the actions described in this Complaint. Global does

business throughout the United States, including the state of Connecticut.

                                            12.

       Global’s registered agent is Corporation Service Company and may be served with

Summons and a copy of this Complaint at 100 Pearl Street, 17th Floor, MC-CSC1, Hartford

CT 06103.

                             The Telemarketing Sales Rule

                                            13.

       The Telemarketing and Consumer Fraud and Abuse Prevention Act,

15 U.S.C. §§ 6101-6108, as amended, and as implemented by the Telemarketing Sales

Rule, 16 CFR Part 310 (“TSR”) regulates telemarketing defined “a plan, program, or

campaign . . . to induce the purchase of . . . services” involving more than one interstate

telephone call.




                                                  Page 4 of 31
     Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 5 of 31




                                                    14.

           Strategic, its portfolio of Façade Firms, and Global are engaged in telemarketing

under the TSR.

                                                    15.

           The TSR prohibits misrepresentations, requires disclosure of specific information

and prohibits unauthorized billing.

                                                    16.

           According to the Federal Trade Commission (“FTC”), the agency who promulgated

and enforces the TSR, it amended the TSR in October of 2010 “to add specific provisions

to curb deceptive and abusive practices associated with debt relief services.”1

                                                    17.

           The advance fee ban. Under the TSR, it is illegal to collect any fees for debt

settlement services before having settled or otherwise resolved the consumer’s debts.

16 C.F.R. 310.4 (a) (5)

                                                    18.

           The rise of the “Purported Attorney Model.” Following the issuance of the

advance fee ban, many debt settlement companies began using an “attorney model” to

evade both the FTC’s advance fee ban and state laws that often exempt attorneys from their

debt settlement regulations.2


1
    Debt Relief Services & the Telemarketing Sales Rule: A Guide for Business, Federal Trade Commission,
     available at: https://www.ftc.gov/system/files/documents/plain-language/bus72- debt-relief-services-
     telemarketing-sales-rule-guide-business.pdf
2
    Caryn Becker & Ellen Harnick, Debt Settlement Firms Adopt “Attorney Model” to Evade State & Federal
     Rules, Center for Responsible Lending, Issue Brief, November 5, 2013, available at:
     https://www.responsiblelending.org/other-consumer-loans/debt-settlement/research- analysis/The-Rise-
     of-the-Attorney-Advance-Fee-Debt-Settlement-Model-FINAL-11-7-13.pdf; Elizabeth Ody, Debt Firms
     Play ‘Whack-a-Mole to Skirt Fee Ban, Bloomberg News (Sept. 29, 2011) (“Debt settlement companies


                                                          Page 5 of 31
     Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 6 of 31




                                                       19.

           “Although the models differ across companies, in each, attorneys and non-attorneys

are affiliated, but the attorneys are present only to provide a cover for collecting advance

fees. In fact, the attorneys do not engage in any debt settlement activities; only non-

attorneys perform any debt settlement work.”3

                                                       20.

           “In this [‘purported attorney model’ of debt settlement], consumers are told that an

attorney will represent them in negotiations with creditors to dramatically reduce their

debts, but attorneys do not provide any bona fide legal services.”4

                                                       21.

           The face-to-face meeting exemption. The TSR generally does not cover telephone

transactions where the sale of services is not completed until after a face-to-face

presentation by the seller and the consumer is not required to pay or authorize payment

until the face-to-face meeting.

                                                       22.

           According to the FTC, the agency who promulgated and enforces the TSR, “[t]he

key to the face-to-face exemption is the direct and personal contact between the buyer and

seller. The goal of the Rule is to protect consumers against deceptive or abusive practices


      that offer to negotiate with creditors on behalf of consumers are switching tactics to skirt rules banning
      upfront fees by working with lawyers and charging retainers.”), available at
      http://www.bloomberg.com/news/2011-09-30/debtfirms-play-whack-a-mole-to-skirt-fee-ban.html;
      archived at: https://perma.cc/FYM8-E2DM.
3
    Becker and Harnick, supra, at 1.
4
    Profiteering from Financial Distress: an Examination of the Debt Settlement Industry, New York City Bar,
      Civil Court Committee Consumer Affiaris Committee, May 2012, available at:
      https://www2.nycbar.org/pdf/report/uploads/DebtSettlementWhitePaperCivilCtConsumerAffairs
      ReportFINAL5.11.12.pdf



                                                             Page 6 of 31
    Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 7 of 31




that can arise when a consumer has no direct contact with an invisible and anonymous

seller other than the telephone sales call.”5

                                                    23.

          The use of mobile notaries for face-to-face meetings. Some debt settlement

companies (such as Strategic) have resorted to hiring third-party mobile notaries for the

“direct and personal contact between buyer and seller.” The FTC has disapproved of such

use of mobile notaries for this purpose and specifically “warned businesses not to engage

in sham face-to-face presentations.”6

                                         RELEVANT FACTS

                                                    24.

          Defendants represented that they could settle Plaintiff’s debts for a fraction of what

was owed but failed to do so and instead lined their pockets with Plaintiff’s money rather

than assisting him.

                                                    25.

          Defendants’ self-described activities, if successful, necessarily result in credit

repair, since a settled debt would reduce the consumer’s debt-to-credit ratio (utilization),

increase the consumer’s credit score, and would appear on a credit report as paid, partly

paid, or settled.




5
    Complying with the Telemarketing Sales Rules, Federal Trade Commission, https://www.ftc.gov/tips-
     advice/business-center/guidance/complying-telemarketing-sales-rule.
6
    FTC Reaches Settlement with Nationwide Debt Relief Provider, Press Release dated March 7, 2017,
     available     at:       https://www.ftc.gov/news-events/press-releases/2017/03/ftc-reaches-settlement-
     nationwide-debt-relief-provider.



                                                          Page 7 of 31
     Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 8 of 31




                                                26.

           Strategic Financial Solutions create and maintain a collection of entities being held

out as law firms (collectively, “Façade Firms”). It does so with the complicity of lawyers

in various states for the purpose of evading laws (including the CDNA and the CDAA)

meant to limit the activities of non-lawyer debt settlement companies and to falsely create

an aura of trustworthiness that will attract and entrap consumers.

                                                27.

           Strategic Financial Solutions funded, operated, managed or affiliated with the

following Façade Firms that purport to be able to settle consumers’ debts:

               •   Anchor Law Group

               •   Ascend Law Group

               •   Bedrock Legal Group LLC

               •   Boulder Law Group

               •   Canyon Legal Group, LLC

               •   Carolina Legal Services

               •   Chinn Legal Group

               •   Colonial Law Group

               •   Commonwealth Law Group7

               •   Cornerstone Legal Group

               •   Credit Advocates Law Firm

               •   Crimson Legal Group



7
    The Façade Firm involved here.



                                                      Page 8 of 31
Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 9 of 31




      •   Commonwealth Law Group

      •   Dubin Legal Group

      •   Frontier Consumer Law Group

      •   Gardner Legal, LLC

      •   Glacier Bay Law

      •   Great Lakes Law Firm

      •   Golden Law LLP

      •   Harbor Legal Group

      •   Heartland Legal Group

      •   Henry Legal Group

      •   Hinds Law LLC

      •   Monarch Legal Group

      •   Northstar Legal Group

      •   Option 1 Legal

      •   Phoenix Legal Group

      •   Pioneer Law Firm

      •   Rockwell Legal Group

      •   Royal Legal Group

      •   Sands Legal Group

      •   Slate Legal Group

      •   Spring Legal Group

      •   Stonepoint Legal Group

      •   Whitestone Legal Group


                                        Page 9 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 10 of 31




            •   WyoLaw.

                                              28.

        The attorney network here is composed of a confusing and overlapping array of

Façade Firms. Although the Façade Firms are set up as LLCs, they are “trade names” under

state bar rules because the name of the firm does not contain the name of an attorney. In

states where trade names are not permitted, the minority member uses the name of his or

her own firm.

                                              29.

        Defendants assign Connecticut matters to a stable of attorneys, including but not

limited to Robin Hughes Lasky, Jefferson Hanna III, Sarah Anne Olson, Peter J. Herrmann

and Daniel Ruggiero. Other attorneys are recruited for the purpose of making it appear that

the Façade Firm is multi-jurisdictional.

                                              30.

        Although the in-state attorneys serve as the Façade Firm’s purported licensed

attorney in that state, they do not oversee or manage any negotiations or other legal work

for any clients in their state.

                                              31.

        The “in-state attorneys” do not know the identity of the Façade Firm clients unless

and until they are called on to appear in court for the client.

                                              32.

        The Defendants elicited Plaintiff’s business through the internet.




                                                    Page 10 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 11 of 31




                                            33.

       All debt resolution contracts operated or managed by the Defendants are entered

into with Connecticut residents and are signed by the consumer in person at a location in

Connecticut that: (i) are not any of the Defendants’ places of business; and (ii) are before

a traveling notary who not only witnesses the signature but is also mandated by Defendants

to make oral disclosures to the consumer.

                                            34.

       Defendants’ program was not a bona fide credit counseling service.

                                            35.

       Plaintiff’s estimated debt was $48,402.00 on four outstanding accounts.

                                            36.

       Defendants’ estimated fees were $13,750.50.

                                            37.

       Plaintiff was expected to and did, start making payments to one or more of the

Defendants before any services were rendered.

                                            38.

       Plaintiff made monthly payments of $801.41 starting on September 3, 2018 and

ending on September 3, 2019.

                                            39.

       Defendants conditioned its agreement to provide services on Plaintiff agreeing in

advance to make payment by means of preauthorized “electronic fund transfers” from his

account with a financial institution as such terms are defined in the Electronic Funds

Transfer Act, 15 U.S.C. § 1693k.




                                                  Page 11 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 12 of 31




                                            40.

       In early September 2019, at which time Plaintiff had paid $9,616.92, he demanded

a refund from Defendants and only received $1,269,87 in return.

                                            41.

       Despite their promises, Defendants did not resolve, or attempt to resolve, any of the

past due accounts of Plaintiff as specifically identified by Plaintiff to the Defendants on a

creditor list (“Creditor List”) which formed part of the understanding Plaintiff had with the

Defendants as to the services that were to immediately begin to be rendered.

        THE CREDIT REPAIR ORGANIZATIONS ACT, 15 U.S.C. § 1679

                                            42.

       The Credit Repair Organizations Act (“CROA”) states as its purpose:

               (1) to ensure that prospective buyers of the services of credit
               repair organizations are provided with the information
               necessary to make an informed decision regarding the
               purchase of such services; and

               (2) to protect the public from unfair or deceptive advertising
               and business practices by credit repair organizations.

15 U.S.C. § 1679 (b).

                                            43.

       Plaintiff is a consumer within the definition of CROA. 15 U.S.C. § 1679a (1).

                                            44.

       Each of the Defendants is a “credit repair organization” within the definition of

CROA, as each Defendant is:

               [a] person who uses any instrumentality of interstate
               commerce or the mails to sell, provide, or perform (or
               represent that such person can or will sell, provide, or
               perform) any service, in return for the payment of money or
               other valuable consideration, for the express or implied


                                                  Page 12 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 13 of 31




                purpose of—

                        (i) improving any consumer’s credit record, credit
                        history, or credit rating; or

                        (ii) providing advice or assistance to any consumer
                        with regard to any activity or service described in
                        clause (i)[.]

15 U.S.C. § 1679a (3) (A).

                                                  45.

        As stated previously, Defendants’ self-described activities, if successful, would

necessarily result in credit repair, since a settled debt would reduce the consumer’s debt-

to-credit ratio (utilization), increase the consumer’s credit score, and would appear on a

credit report as paid, partly paid, or settled.

                                                  46.

        Under CROA, “No person may . . . make or use any untrue or misleading

representation of the services of the credit repair organization.” 15 U.S.C. § 1679b (a) (3).

                                                  47.

        CROA states that “[n]o credit repair organization may charge or receive any money

or other valuable consideration for the performance of any service which the credit repair

organization has agreed to perform for any consumer before such service is fully

performed.” 15 U.S.C. § 1679b (b).

                                                  48.

        Defendants repeatedly made untrue and misleading representations to Plaintiff in

violation of CROA by informing Plaintiff that Defendants would settle his debts with his

creditors, but instead Defendants intended to and did line their pockets with Plaintiff’s

money while doing little or nothing to truly assist Plaintiff or improve his credit.



                                                        Page 13 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 14 of 31




                                           49.

       Further, Defendants violated CROA by paying themselves over $8,000.00 in fees

by September, 2019, leaving only a mere $1,269,87 of Plaintiff’s money to settle any debts.

                                           50.

       CROA states that

               Any person who fails to comply with any provision of this
               title [15 U.S.C. §§ 1679 et seq.] with respect to any other
               person shall be liable to such person in an amount equal to
               the sum of the amounts determined under each of the
               following paragraphs:

                       (1) Actual damages. The greater of—

                              (A) the amount of any actual damage
                              sustained by such person as a result of such
                              failure; or

                              (B) any amount paid by the person to the
                              credit repair organization.

                       (2) Punitive damages.

                              (A) Individual actions. In the case of any
                              action by an individual, such additional
                              amount as the court may allow.

15 U.S.C. § 1679g (a).

                                           51.

       Plaintiff has suffered actual damages under CROA as a result of one or more the

Defendants’ actions.

                                           52.

       Plaintiff is entitled to recover his actual damages as well as punitive damages from

Defendants under CROA.




                                                 Page 14 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 15 of 31




  CONNECTICUT DEBT NEGOTIATORS ACT, CONN. GEN. STAT. § 36a-671

                                            53.

       Plaintiff is a “debtor” within the definition of the Connecticut Debt Negotiators Act

(“CDNA”). Conn. Gen. Stat. Ann. § 36a-671 (a) (5).

                                            54.

       The CDNA defines “debt negotiation” as follows:

              “Debt negotiation” means, for or with the expectation of a
              fee, commission or other valuable consideration, assisting a
              debtor in negotiating or attempting to negotiate on behalf of
              a debtor the terms of a debtor’s obligations with one or more
              mortgagees or creditors of the debtor, including the
              negotiation of short sales of residential property or
              foreclosure rescue services.

Conn. Gen. Stat. Ann. § 36a-671 (a) (4).

                                            55.

       The CDNA provides that:

              (b) No person shall engage or offer to engage in debt
              negotiation in this state unless such person has first obtained
              a license for its main office and for each branch office where
              such business is conducted in accordance with the provisions
              of sections 36a-671 to 36a-671f, inclusive.

              ...

              A person is engaging in debt negotiation in this state if such
              person: (1) Has a place of business located within this state;
              (2) has a place of business located outside of this state and
              the debtor is a resident of this state who negotiates or agrees
              to the terms of the services in person, by mail, by telephone
              or via the Internet; or (3) has its place of business located
              outside of this state and the services concern a debt that is
              secured by property located within this state.

Conn. Gen. Stat. Ann. § 36a-671 (b).




                                                  Page 15 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 16 of 31




                                            56.

       At all relevant times, one or more of the Defendants were engaged in debt

negotiation     in      the     State      of      Connecticut      for     purposes    of

Conn. Gen. Stat. Ann. § 36a-671 (b)(2) because Plaintiff is a resident of this state and

Defendants “[have] a place of business located outside of this state and the debtor is a

resident of this state who negotiates or agrees to the terms of the services in person, by

mail, by telephone or via the Internet.”

                                            57.

       Defendants failed to obtain a license with the State of Connecticut to conduct debt

negotiation for its main office and for each branch office where such business is conducted

as required by Conn. Gen. Stat. Ann. 36a-671 et seq.

                                            58.

       The CDNA further provides:

               A debt negotiator shall provide to each debtor a contract that
               shall include a complete, detailed list of services to be
               performed, the costs of such services and the results to be
               achieved. Each debt negotiation service contract shall
               contain (1) a statement certifying that the person offering
               debt negotiation services has reviewed the consumer’s debt,
               and (2) an individualized evaluation of the likelihood that the
               proposed debt negotiation services would reduce the
               consumer’s debt or debt service or, if appropriate, prevent
               the consumer’s residential home from being foreclosed.
               Each contract shall allow the consumer to cancel or rescind
               such contract within three business days after the date on
               which the consumer signed the contract. Such contract shall
               contain a clear and conspicuous caption that shall read,
               “Debtor’s three-day right to cancel”, along with the
               following statement: “If you wish to cancel this contract, you
               may cancel by mailing a written notice by certified or
               registered mail to the address specified below. The notice
               shall state that you do not wish to be bound by this contract
               and must be delivered or mailed before midnight of the third



                                                  Page 16 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 17 of 31




               business day after you sign this contract.”

Conn. Gen. Stat. Ann. § 36a-671b (a).

                                                59.

       Defendants        have    failed    to     comply      with    the   requirements   of

Conn. Gen. Stat. Ann. § 36a-671b (a).

                                                60.

       The CDNA states that “[a]ny contract that does not comply with the provisions of

this section shall be voidable by the consumer.” Conn. Gen. Stat. Ann. § 36a-671b (c).

                                                61.

       Plaintiff has previously validly exercised his right to void any contract he had with

the Defendants and/or their agents or affiliates.

    CONNECTICUT DEBT ADJUSTERS ACT, CONN. GEN. STAT § 36a-655

                                                62.

       The Connecticut Debt Adjusters Act (“CDAA”) defines debt adjustment as follows:

               “Debt adjustment” means, for or with the expectation of a
               fee, commission or other valuable consideration, receiving,
               as agent of a debtor, money or evidences thereof for the
               purpose of distributing such money or evidences thereof
               among creditors in full or partial payment of obligations of
               the debtor.

Conn. Gen. Stat. Ann. § 36a-655 (5).

                                                63.

       Plaintiff    is    a     “debtor”   within       the    definition   of   the   CDAA.

Conn. Gen. Stat. Ann. § 36a-655 (6).




                                                      Page 17 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 18 of 31




                                             64.

       The CDAA states that “No person shall engage in the business of debt adjustment

in this state unless such person has first obtained a license for the main office and for each

branch office where such business is conducted in accordance with the provisions of

sections 36a-655 to 36a-665, inclusive.” Conn. Gen. Stat. Ann. § 36a-656 (a).

                                             65.

       During the relevant time period, none of the Defendants and/or their agents,

affiliates, or subsidiaries were licensed in the State of Connecticut to perform debt

adjustment services pursuant to the CDAA.

                                             66.

       The CDAA requires, inter alia, that the debt adjuster:

               (1) Provide the debtor with a written agreement that sets
               forth the services to be provided by the licensee and any fees
               to be charged for such services;

               (2) provide individualized credit counseling and budgeting
               assistance to the debtor without charge prior to entering into
               a written agreement with the debtor;

               (3) determine that the debtor has the financial ability to make
               the payments stated in the written agreement and that the
               payments stated in the written agreement are suitable for the
               debtor;

               (4) contact each creditor of the debtor to determine whether
               such creditors will accept payment of the debtor's debts as
               contemplated by the written agreement;

               ...

               (6) make remittances to creditors within a reasonable time
               after receipt of any funds, less prorated fees and costs, unless
               the reasonable payment of one or more of the debtor's
               obligations requires that such funds be held for a longer
               period so as to accumulate a sum certain;



                                                   Page 18 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 19 of 31




Conn. Gen. Stat. Ann. § 36a-660.

                                             67.

       One or more of the Defendants or their agents failed to perform the previously

enumerated duties and requirements of the CDAA.

                                             68.

       Among the prohibited acts of the CDAA are:

               No person who is required to be licensed and who is subject
               to the provisions of sections 36a-655 to 36a-665, inclusive,
               and no control person shall, directly or indirectly:

               ...

               (6) advertise, display, distribute, broadcast or televise or
               permit to be displayed, advertised, distributed, broadcast or
               televised the licensee’s services, rates or terms in any
               manner whatsoever wherein any false, misleading or
               deceptive statement or representation is made with regard to
               the services to be performed by the licensee or the charges
               to be made therefor;

               (7) employ any scheme, device or artifice to defraud or
               mislead any person in connection with a debt adjustment;

               (8) engage in any unfair or deceptive practice toward any
               person in connection with debt adjustment activities;

               (9) obtain property by fraud or misrepresentation;

               (10) fail to comply with the provisions of sections 36a-655
               to 36a-665, inclusive, or regulations adopted under said
               sections, or any other state or federal law, including the rules
               and regulations thereunder;

Conn. Gen. Stat. Ann. § 36a-661.

                                             69.

       The CDAA, at Conn. Gen. Stat. Ann. § 36a-661a (b), states “If any person is not

licensed as required by section 36a-656, the written agreement is voidable by the debtor.”




                                                   Page 19 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 20 of 31




                                                70.

        The Defendants are not licensed to perform debt adjustment services in

Connecticut.

                                                71.

        Plaintiff has validly voided any contracts or agreements that he may have had with

one or more of the Defendants or their agents or affiliates.

                   CONNECTICUT HOME SOLICITATION SALES ACT,
                           CONN. GEN. STAT. § 42-134a

                                                72.

        The Connecticut Home Solicitation Sales Act (“CHSSA”) defines home

solicitation as:

                   “[A] sale, lease, or rental of consumer goods or services,
                   whether under single or multiple contracts, in which the
                   seller or his representative personally solicits the sale,
                   including those in response to or following an invitation by
                   the buyer, and the buyer's agreement or offer to purchase is
                   made at a place other than the place of business of the seller.

Conn. Gen. Stat. Ann. § 42-134a (a).

                                                73.

        Defendants solicited Plaintiff via the internet and through its website which touted

its credit repair/debt adjusting services.

                                                74.

        Plaintiff responded to the advertisement and subsequently met with Carol Martone,

a traveling notary, at a place that was not any of the Defendants’ place of business, and

signed Defendants’ contract before Carol Martone, who was acting as a the traveling

notary, who not only witnessed Plaintiff’s signature, but also made oral representations,




                                                      Page 20 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 21 of 31




warranties and disclosures to Plaintiff regarding the scope and nature of the services to be

provided by the Defendants.

                                             75.

       CHSSA mandates that the seller must notify the buyer in multiple ways that the

buyer has a right to cancel the sale, both orally and in writing. See

Conn. Gen. Stat. Ann. § 42-135a.

                                             76.

       In failing to notify Plaintiff of his right to cancel the home solicitation sale,

Defendants’ contract with Plaintiff is null and void.

                                             77.

       The CHSSA provides that “within ten business days after a home solicitation sale

has been cancelled the seller shall tender to the buyer any payments made by the buyer and

any note or other evidence of indebtedness.” Conn. Gen. Stat. Ann. § 42-138 (a).

                                             78.

       Plaintiff was not refunded his money within ten business days of Plaintiff

cancelling the home solicitation sale in violation of CHSSA.

                                             79.

       Violations of the CHSSA is a crime. As stated in Conn. Gen. Stat. Ann. § 42-141:

               a) Any person who violates any provision of this chapter
               shall be guilty of a class C misdemeanor. Any sale made in
               respect to which a commission, rebate or discount is offered
               in violation of the provisions of this chapter shall be voidable
               at the option of the buyer.

               (b) Violation of any of the provisions of sections 42-135a, or
               42-137 to 42-139, inclusive, or failure to honor any
               provisions of the notice of cancellation required by this
               chapter shall constitute an unfair or deceptive act or practice
               as defined by section 42-110b.


                                                   Page 21 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 22 of 31




                                            80.

       As stated in subsection (b) of Conn. Gen. Stat. Ann. § 42-141, a violation of the

CHSSA also constitutes a violation of Connecticut Unfair Trade Practices Act (“CUTPA”),

as discussed infra.

               CONNECTICUT UNFAIR TRADE PRACTICES ACT,
                       CONN. GEN. STAT. § 42-110a

                                            81.

       The Connecticut Unfair Trade Practices Act (“CUTPA”), states:

               (a) No person shall engage in unfair methods of competition
               and unfair or deceptive acts or practices in the conduct of
               any trade or commerce.

               (b) It is the intent of the legislature that in construing
               subsection (a) of this section, the commissioner and the
               courts of this state shall be guided by interpretations given
               by the Federal Trade Commission and the federal courts to
               Section 5(a)(1) of the Federal Trade Commission Act
               (15 U.S.C. § 45 (a) (1)), as from time to time amended.

               ...

               (d) It is the intention of the legislature that this chapter be
               remedial and be so construed.

Conn. Gen. Stat. Ann. § 42-110b.

                                            82.

       The Plaintiff and the Defendants are considered “persons” as defined by

Conn. Gen. Stat. Ann. § 42-110a (3).

                                            83.

       The alleged conduct by the Defendants and their agents, constitutes a deceptive act

or practice in        the commencement of         trade or commerce,        as   defined in

Conn. Gen. Stat. Ann. § 42-110b (a), in that said conduct constitutes a material



                                                  Page 22 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 23 of 31




misrepresentation or omission, likely to mislead a consumer acting reasonably under the

circumstances.

                                            84.

        The Defendants’ and their agents’ conduct deprived the Plaintiff from his benefit

of the bargain with the Defendants, which was that Defendants’ performance of its

obligations under their agreement would be in accordance with both Federal and State law.

                                            85.

        Because CHSAA § 42-141 (b) expressly provides that a violation of the CHSSA

also constitutes a violation of Connecticut Unfair Trade Practices Act (“CUTPA”),

Defendants have violated CUTPA by their actions.

                                            86.

        As a result of the Defendants’ conduct, the Plaintiff has suffered an ascertainable

loss of money or property for purposes of CUTPA.

                                            87.

        As a result of the Defendants’ actions, in violation of CUTPA, Defendants are liable

to the Plaintiff for actual and punitive damages thereunder.

                                            88.

        Defendants and their agents have committed unfair methods of competition by

directly competing against legitimate licensed debt adjusters and debt negotiators in this

State by Defendants operating an illegal debt negotiation and debt adjustment business in

this State.




                                                  Page 23 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 24 of 31




                                              89.

       Defendants have further committed violations of the CUTPA by using unfair and

deceptive acts and practices towards Plaintiff in informing Plaintiff that Defendants would

work with his creditors and rapidly lower his debt ratio, when in fact, Defendants and/or

their agents collectively kept the lion’s share of Plaintiff’s funds for themselves.

                                              90.

       The CUTPA further states:

               (a) Any person who suffers any ascertainable loss of money
               or property, real or personal, as a result of the use or
               employment of a method, act or practice prohibited by
               section 42-110b, may bring an action in the judicial district
               in which the plaintiff or defendant resides or has his principal
               place of business or is doing business, to recover actual
               damages. . . . The court may, in its discretion, award punitive
               damages and may provide such equitable relief as it deems
               necessary or proper.

               ...

               (d) In any action brought by a person under this section, the
               court may award, to the plaintiff, in addition to the relief
               provided in this section, costs and reasonable attorneys’ fees
               based on the work reasonably performed by an attorney and
               not on the amount of recovery. . . . any action brought under
               this section, the court may, in its discretion, order, in addition
               to damages or in lieu of damages, injunctive or other
               equitable relief.

               ...

               (g) In any action brought by a person under this section there
               shall be a right to a jury trial except with respect to the award
               of punitive damages under subsection (a) of this section or
               the award of costs, reasonable attorneys’ fees and injunctive
               or other equitable relief under subsection (d) of this section.

Conn. Gen. Stat. Ann. § 42-110g.




                                                    Page 24 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 25 of 31




                                            91.

       Thus, Defendants are liable to Plaintiff for actual damages, punitive damages, costs

and attorneys’ fees pursuant to the CUTPA.

                                  Wrongful Acts of Global

Global’s Violation of the TSR—Facilitating and Assisting in Strategic’s Violation of
                                    the TSR.

                                            92.

       Expressly incorporated and ensconced within the Façade Firm agreement was a

separate, over 5,000-word agreement with Global, the Dedicated Account Agreement and

Application (“GCS Agreement”), for the establishment and maintenance of a “Dedicated

Account” for Plaintiff.

                                            93.

       After the consumer enrolls in the debt-relief program, Strategic instructs the

consumer to stop making payments towards his or her unsecured debts and instead to make

monthly payments to Global for deposit into his or her Dedicated Account.

                                            94.

       Global conducted ACH (automated clearinghouse) transactions moving money into

and out of Plaintiff’s account.

                                            95.

       Contrary to federal law, Global transmits unlawful fees to itself and to Strategic

and/or the Façade Firm before any settlement of Plaintiff’s debts had been made.

                                            96.

       At the time Global transmits these fees, it knows, based on its own account records,

that it has not yet transmitted any funds to a creditor. Global thus knows that it is



                                                  Page 25 of 31
    Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 26 of 31




transmitting fees to its co-conspirators (Strategic and the Façade Firms) even though no

debts have been settled and that its co-conspirators are not entitled to an advance fee.

                                                  97.

          Based on information and belief, Global has received hundreds of complaints from

or on behalf of consumers concerning fees paid in connection with debt-relief services.

Despite these complaints, Global continued to transmit unlawful advance fees to debt-relief

service providers, including Strategic and/or the Façade Firms.

                                                  98.

          Global has previously agreed to a Stipulated Final Judgment and Consent Order

(“Consent Order”) in settlement of claims brought against it by the Consumer Financial

Protection Bureau for violation of the Telemarketing and Consumer Fraud and Abuse

Prevention Act, 15 U.S.C. §§ 6101-6108, as amended, and as implemented by the

Telemarketing Sales Rule, 16 CFR Part 310 (“TSR”).8

                                                  99.

          The Consent Order enjoined Global from providing substantial assistance to debt

relief service providers such as Strategic, including by providing account maintenance

services or payment processing, when Global knows or consciously avoids knowing that

the provider is requesting or receiving unlawful advance fees or is engaged in any other act

or practice that violates the TSR.




8
    Consumer Financial Protection Bureau v. Global Client Solutions, LLC, Case No. 2:14-cv- 06643-DDP-
     JPR, C.D. Cal., Stipulated Final Judgment and Consent Order, dated August 27, 2014.



                                                        Page 26 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 27 of 31




                                            100.

        The Consent Order requires Global to screen prospective debt relief service

providers such as Strategic, and screen and monitor current debt relief service providers

by, among other things, obtaining from each, a list of all trade names and fictitious names

and phone numbers, marketing materials, and information about who has ownership

interests in the provider.

                                            101.

        The Consent Order requires Global to obtain the names of attorneys claiming to

provide debt relief services and the states in which they are licensed to practice.

                                            102.

        Where the debt service provider is claiming exemption for the TSR due to face-to-

face meetings, the Consent Order requires Global to obtain a detailed description of how

the provider conducts the meetings.

                                            103.

        The Consent Order requires Global to create, for three years from the Effective

Date of August 27, 2014, records necessary to demonstrate compliance with the Consent

Order and to retain them for five years.

                                            104.

        As a result, Global knew or should have known of Strategic’s scheme of using

multiple Façade Firms and the violations of the TSR by the other Defendants, including

the mobile notary artifice used to falsely claim compliance with the TSR.




                                                   Page 27 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 28 of 31




                                            105.

       Global knew and assisted Strategic in collecting illegal fees from the Global

Dedicated Account before settlements had occurred in violation of the TSR regarding debt

settlement.

                                            106.

       The amended TSR also prohibits the making of false or unsubstantiated claims

about the services being provided.

                                            107.

       Global knew or should have known that Strategic, through its Façade Firms, was

making false or unsubstantiated claims about its services and yet continued to provide them

the financial services needed to continue bilking consumers out of millions of dollars.

                                            108.

       It is a violation of the TSR to substantially assist a seller or telemarketer while

knowing, or consciously avoiding knowing, that the seller or telemarketer is violating the

TSR.

                                            109.

       Global, therefore, violated the TSR by assisting and facilitating the TSR violations

of Strategic and its portfolio of Façade Firms.

                                            110.

       The Plaintiff was harmed as a direct result of Global’s participation in the

fraudulent Strategic scheme to evade the purpose of the TSR—to curb deceptive and

abusive practices associated with debt relief providers.




                                                   Page 28 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 29 of 31




                                              111.

       By assisting Strategic in defrauding the Plaintiff from the protections of state and

federal laws, including but not limited to the TSR, Global is complicit in that fraud.

                                     CONVERSION

                                              112.

       The aforesaid actions of the Defendants constitute conversion.

                                              113.

       Plaintiff had a consumer account with one or more of the Defendants or their agents.

                                              114.

       Plaintiff has paid over $9,616.92 into his account with one or more of the

Defendants or their agents some or all of which was to be held for his benefit.

                                              115.

       The Defendants appropriated Plaintiff’s money and deposited into their own

account and where Plaintiff had no access to the funds, to the exclusion of his rights.

                                              116.

       Only $1,269,87 of the money has not been returned to the Plaintiff, and Plaintiff no

longer has access to the rest of his money.

                                              117.

       The aforesaid actions of the Defendants constitute conversion.

               STATUTORY THEFT, Conn. Gen. Stat. Ann. § 52-564.

                                              118.

       The Defendants have committed the foregoing actions with intend to deprive the

Plaintiff of his money.

                                              119.


                                                     Page 29 of 31
Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 30 of 31




    Defendants are therefore liable to Plaintiff under Conn. Gen. Stat. Ann. § 52-564.

                            PRAYER FOR RELIEF

    WHEREFORE Plaintiff respectfully requests the following:

       a) That process issue and that the Defendants be served with Summons and a

           copy of this Complaint;

       b) That the contract between the Defendants and/or their agents and Plaintiff

           be held void and unenforceable pursuant to the provisions of CDNA (Conn.

           Gen. Stat. Ann. § 36a-671b (c)), CDAA (Conn. Gen. Stat. Ann. § 36a-661a

           (b)) and CHSSA (Conn. Gen. Stat. Ann. § 42-135a);

       c) That Plaintiff be awarded a judgment against Defendants for their multiple

           violations of the various consumer protection laws outlined herein;

       d) That Plaintiff be awarded damages for Defendants’ violations of CROA and

           CUTPA, based on the facts alleged or provided in discovery; including

           statutory, compensatory, treble and punitive damages in excess of

           $25,000.00 pursuant to Conn. Gen. Stat. Ann. § 42-110g (a);

       e) That this Court award the Plaintiff costs of suit and reasonable attorneys’

           fees and costs pursuant to Conn. Gen. Stat. Ann. § 42-110g (d);

       f) That Plaintiff have a trial by jury; and

       g) That this Court award such other and further relief as law or equity may

           provide.




                                            Page 30 of 31
 Case 3:21-cv-00009-VLB Document 8 Filed 01/21/21 Page 31 of 31




      Respectfully submitted, this 21st day of January, 2021.

                                                  HURT STOLZ, P.C.

                                                  /s/ James W. Hurt, Jr.
                                                  By: James W. Hurt, Jr.
                                                  Georgia Bar No.: 380104
                                                  Pro Hac Vice pendng
1551 Jennings Mill Road
Suite 3100-B
Watkinsville, Georgia 30677
(706) 395-2750
Facsimile: 706-996-2576
jhurt@hurtstolz.com
                                                  ERIC LINDH FOSTER LAW, LLC

                                                  /s/ Eric L. Foster
                                                  By: Eric L. Foster, Esq.
                                                  Juris No.: ct29740
48 Main Street
Old Saybrook, CT 06475
Tel: (203) 533-4321
Fax: (203) 738-1024
 efoster@lindhfoster.com                          ATTORNEYS FOR PLAINTIFF




                                             Page 31 of 31
